[Cite as Ames v. Geauga Cty. Republican Cent. Commt., 2022-Ohio-4572.]



                 IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                                GEAUGA COUNTY

BRIAN M. AMES,                                       CASE NO. 2022-G-0042

                 Plaintiff-Appellant,
                                                     Civil Appeal from the
        - vs -                                       Court of Common Pleas

GEAUGA COUNTY
REPUBLICAN CENTRAL                                   Trial Court No. 2022 M 000323
COMMITTEE, et al.,

                 Defendants-Appellees.


                                        MEMORANDUM
                                          OPINION

                                  Decided: December 19, 2022
                                  Judgment: Appeal dismissed


Brian M. Ames, pro se, 2632 Ranfield Road, Mogadore, OH 44260 (Plaintiff-Appellant).

Nancy C. Schuster, Schuster & Simmons, Co. LPA, The Bevelin House, 2913 Clinton
Avenue, Cleveland, OH 44113 (For Defendants-Appellees).


MARY JANE TRAPP, J.

        {¶1}     On October 31, 2022, appellant, Brian Ames, filed a notice of appeal from

the trial court’s October 26, 2022 entry. In the entry, the trial court found that Mr. Ames’

complaint was frivolous and ordered that a hearing would be set to determine the amount

of reasonable attorney fees incurred by appellees in defending the lawsuit.

        {¶2}     On November 16, 2022, this court issued a show cause entry indicating that

the appealed judgment did not appear to be a final appealable order since the amount of
attorney fees had not yet been determined. Mr. Ames was given 15 days to respond to

the entry, and he filed a brief in support of jurisdiction on November 20, 2022.

       {¶3}   Upon review, we find that Mr. Ames’ response to our show cause is simply

not convincing. The appealed entry is not a final appealable order within the meaning of

R.C. 2505.02. The trial court has yet to determine the amount of attorney fees. See

Monda v. Shore, 11th Dist. Portage No. 2008-P-0078, 2009-Ohio-2088. Mr. Ames may

be afforded a meaningful and effective remedy by filing an appeal following final judgment

by the trial court. Monda at ¶ 24.

       {¶4}   The appeal is hereby dismissed for lack of a final appealable order.



JOHN J. EKLUND, P.J.,

THOMAS R. WRIGHT, J.,

concur.




                                             2

Case No. 2022-G-0042